— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant of burglary and grand larceny, defendant raises several claims, only one requiring discussion. The trial court properly denied defendant’s motion for a mistrial based on a reference to a pretrial identification of a picture of defendant, elicited by counsel for a codefendant while cross-examining one of the People’s witnesses. The reference was inadvertent and ambiguous and any prejudice to defendant was minimized by the court’s prompt curative instruction. Due to the overwhelming proof that defendant committed the crime, any error that the testimony might have caused would have been harmless (People v Crimmins, 36 NY2d 230). We have considered defendant’s remaining claims preserved for review and find that none requires reversal. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — burglary, second degree, and grand larceny, third degree, two counts.) Present — Dillon, P. J., Callahan, Green, Pine and Balio, JJ.